      Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 1 of 18




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

NICHOLAS H.,

                    Plaintiff,

              -v-                      1:20-CV-457

COMMISSIONER OF
SOCIAL SECURITY,

                    Defendant.

--------------------------------

APPEARANCES:                           OF COUNSEL:

OFFICE OF STEPHEN                      STEPHEN MASTAITIS, JR., ESQ.
   J. MASTAITIS, JR.
Attorneys for Plaintiff
150 Franklin Beach Road
Saratoga Springs, NY 12866

SOCIAL SECURITY                        NATASHA OELTJEN, ESQ.
   ADMINISTRATION                      Special Ass’t U.S. Attorney
Attorneys for Defendant
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, MA 02203

DAVID N. HURD
United States District Judge
        Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 2 of 18




                    MEMORANDUM–DECISION & ORDER

I. INTRODUCTION

   On April 19, 2020, plaintiff Nicholas H. 1 (“plaintiff” or “claimant”) filed

this action seeking review of the final decision of defendant Commissioner of

Social Security (“Commissioner”) denying his application for Disability

Insurance Benefits (“DIB”) under the Social Security Act (the “Act”).

   The Commissioner has filed a certified copy of the Administrative Record

and both parties have briefed the matter in accordance with General Order

18, which provides, inter alia, that an appeal taken from the Commissioner’s

final decision denying benefits will be treated as if the parties have included

in their briefing cross-motions for judgment on the pleadings. See FED. R.

CIV. P. 12(c).

   Plaintiff’s appeal will be considered on the basis of these submissions

without oral argument.

II. BACKGROUND

   On December 12, 2016, plaintiff filed an application for DIB alleging that

his various back and leg problems rendered him disabled beginning on




   1 In accordance with a May 1, 2018 memorandum issued by the Judicial Conference’s
Committee on Court Administration and Case Management and adopted as local practice in this
District, only claimant’s first name and last initial will be mentioned in this opinion.


                                             -2-
        Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 3 of 18




November 30, 2015. R. at 179, 273–74. 2 Plaintiff’s claim was initially denied

on February 8, 2017. Id. at 175–84. At his request, a hearing was held

before Administrative Law Judge (“ALJ”) Asad M. Ba-Yunus on September

24, 2018. Id. at 104–64. Plaintiff, represented by attorney Stephen

Mastaitis, appeared and testified. Id. The ALJ also heard testimony from

Vocational Expert (“VE”) Cherie Plante. Id.

   Thereafter, the ALJ issued a decision denying plaintiff’s application for

benefits from November 30, 2015, the alleged onset date, through November

30, 2018, the date of his written decision. R. at 80–90. This decision became

the final decision of the Commissioner on February 14, 2020, when the

Appeals Council denied plaintiff’s request for review. Id. at 1–6.

III. LEGAL STANDARD

   The Act defines “disability” as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A).

   To qualify as disabled within the meaning of this definition, the Act

requires that a claimant’s:




   2 Citations to “R.” refer to the Administrative Record. Dkt. No. 12.


                                                -3-
         Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 4 of 18




               physical or mental impairment or impairments [must
               be] of such severity that he is not only unable to do his
               previous work but cannot, considering his age,
               education, and work experience, engage in any other
               kind of substantial gainful work which exists in the
               national economy, regardless of whether such work
               exists in the immediate area in which he lives, or
               whether a specific job vacancy exists for him, or
               whether he would be hired if he applied for work.

42 U.S.C. § 423(d)(2)(A).

   The ALJ follows a five-step sequential evaluation process to decide

whether a claimant is disabled. 20 C.F.R. § 404.1520. 3 At step one, the ALJ

determines whether the claimant is currently engaged in “substantial gainful

activity.” § 404.1520(a)(4)(i). If so, the claimant is not disabled regardless of

his medical condition or other factors. § 404.1520(b).

   If the claimant is not engaged in substantial gainful activity, then step

two requires the ALJ to determine whether the claimant has a “severe”

impairment or combination of impairments; i.e., a medically determinable

condition that “significantly limits” his physical or mental ability to do basic

work activities. § 404.1520(c).

   If the claimant suffers from a severe impairment or combination of

impairments, then step three requires the ALJ to determine whether the

impairment(s) meet or equal an impairment specifically listed in Appendix 1



   3 Section 404.1520 sets forth the five-step evaluation for Disability Insurance Benefits
(“DIB”). A parallel set of regulations govern SSI applications. See 20 C.F.R. § 416.920(a)(4).

                                                 -4-
       Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 5 of 18




of the Regulations (the “Listings”). § 404.1520(d). If the claimant’s severe

impairment(s) meet or equal one or more of the Listings, then the claimant is

presumed to be disabled regardless of any other factors. § 404.1520(a)(4)(iii).

   If the claimant is not presumed disabled under one or more of the Listings,

then step four requires the ALJ to assess whether—despite the claimant’s

severe impairment(s)—he has the residual functional capacity (“RFC”) to

perform his “past relevant work.” § 404.1520(e)–(f). If so, the claimant is not

disabled. § 404.1520(a)(4)(iv).

   Finally, if the claimant cannot perform his past relevant work, the

Commissioner must determine if the claimant’s RFC, in combination with his

age, education, and work experience, permits the claimant to do any other

work in the national economy. § 404.1520(a)(4)(v), (f)–(g).

   The burden of proof for the first four steps is on the claimant. Perez v.

Chater, 77 F.3d 41, 46 (2d Cir. 1996). However, if the claimant shows he

cannot perform his past relevant work at step four, the burden shifts to the

Commissioner for step five. Id.

   The Act further provides for judicial review of “any final decision . . . made

after a hearing” by the Social Security Administration (“SSA” or the

“Agency”). 42 U.S.C. § 405(g). However, the scope of this review is limited to

determining whether (1) the Commissioner applied the correct legal standard

to his analysis and, if so, (2) whether the final decision is supported by

                                       -5-
       Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 6 of 18




“substantial evidence.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (per

curiam) (cleaned up).

   “Substantial evidence means more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (cleaned

up). “If the reviewing court finds substantial evidence to support the

Commissioner’s final decision, that decision must be upheld, even if

substantial evidence supporting the claimant’s position also exists.” Morales

v. Berryhill, 484 F. Supp. 3d 130, 140 (S.D.N.Y. 2020) (citation omitted).

   However, this “deferential standard of review for substantial evidence

does not apply to the Commissioner’s conclusions of law.” Byam v. Barnhart,

336 F.3d 172, 179 (2d Cir. 2003). Thus, “where there is a reasonable basis for

doubting whether the Commissioner applied the appropriate legal

standards,” the decision should not be affirmed. Johnson v. Bowen, 817 F.2d

983, 986 (2d Cir. 1987). This is so regardless of whether or not the decision is

otherwise supported by “substantial evidence.” See id.

IV. DISCUSSION

   The ALJ applied the five-step analysis to find that: (1) plaintiff had not

engaged in substantial gainful activity since November 30, 2015, the alleged

onset date; (2) plaintiff’s degenerative lumbar spine disease, several spinal

surgeries, status-post hernia repair, and history of a left partial quadriceps

                                      -6-
       Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 7 of 18




tear were “severe” impairments within the meaning of the Regulations; and

that (3) these severe impairments, whether considered individually or in

combination, did not meet or equal any of the Listings. R. at 82–83.

   At step four, the ALJ determined that plaintiff retained the RFC to

perform a limited range of sedentary work. R. at 83. In particular, the ALJ

found that plaintiff could:

             perform sedentary work . . . except as restricted by the
             following: he would require the ability to alternate
             sitting/standing in up to 30 minute intervals; he may
             occasionally balance, stoop, kneel, and climb
             ramps/stairs, but may never crawl or climb
             ladders/ropes/scaffolds; he must avoid all hazards
             including unprotected heights/dangerous machinery,
             or operation of a motor vehicle.

Id. at 83.

   The ALJ further found that plaintiff had past relevant work as an “order

clerk,” and that plaintiff could still perform this work based on the stated

RFC finding. R. at 88–89. The ALJ also concluded that, even assuming

plaintiff could no longer perform his past relevant work as an “order clerk,”

he could still work as a “sorter” or a “final assembler.” Id. at 89. Because

these representative jobs existed in sufficient numbers in the national

economy, the ALJ concluded that plaintiff was not disabled during the

relevant time period. Id. at 89–90. Accordingly, the ALJ denied plaintiff’s

application for benefits. Id. at 90.


                                       -7-
       Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 8 of 18




   A. Plaintiff’s Appeal

   Plaintiff contends the ALJ’s RFC determination is not supported by

substantial evidence because he: (1) failed to credit the opinions of plaintiff’s

treating physicians; and (2) failed to accord proper weight to plaintiff’s

subjective testimony about his impairments. Pl.’s Mem., Dkt. No. 17 at 9–15,

19–21. Plaintiff further contends that the Appeals Council should not have

refused to consider certain post-hearing records. Id. at 15–19. 4 Finally,

plaintiff contends the ALJ failed to account for his “obesity.” Id. at 21–23.

   “Where, as here, the ALJ finds at step two that a claimant has one or more

‘severe’ impairments but determines at step three that the claimant is not

presumptively disabled, the ALJ must go on to make an RFC finding, which

is an assessment of ‘what an individual can still do despite his or her

limitations.’” Tammy Lynn B. v. Comm’r of Soc. Sec., 382 F. Supp. 3d 184,

192 (N.D.N.Y. 2019) (quoting Cox v. Astrue, 993 F. Supp. 2d 169, 183

(N.D.N.Y. 2012) (McAvoy, J.)).

   “In making a residual functional capacity determination, the ALJ must

consider a claimant’s physical abilities, mental abilities, [and

symptomatology], including pain and other limitations which could interfere

with work activities on a regular and continuing basis.” Samantha S. v.




   4 Pagination corresponds to CM/ECF.


                                         -8-
       Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 9 of 18




Comm’r of Soc. Sec., 385 F. Supp. 3d 174, 183 (N.D.N.Y. 2019) (citation

omitted).

   “The claimant’s RFC is determined based on all of the relevant medical

and other evidence in the record, including the claimant’s credible testimony,

objective medical evidence, and medical opinions from treating and

consulting sources.” Rivera v. Comm’r of Soc. Sec., 368 F. supp. 3d 626, 640

(S.D.N.Y. 2019). “In practice, administrative law judges rely principally on

medical source opinion and subjective testimony when assessing impaired

individuals’ ability to engage in work-related activities.” Tammy Lynn B.,

382 F. Supp. 3d at 192–93 (citation omitted).

   The medical component of the ALJ’s RFC analysis relies primarily on the

opinions of consultative examiner Kautilya Puri, M.D. and of non-examining

consultant S. Padmaraju, M.D. R. at 87–88. These two consultants offered

opinions about plaintiff’s physical functioning shortly after he underwent a

spine surgery in December of 2016. In particular, the ALJ afforded

“significant weight” to Dr. Puri’s January 17, 2017 opinion and “significant

weight” to Dr. Padmaraju’s January 24, 2017 examination of the evidence in

the record. Id. at 165–72, 474–77.

   Notably, however, the ALJ largely discounted the opinions of plaintiff’s

various treating sources. R. at 87–88. For instance, the ALJ assigned only

“limited weight” to opinions from John Kavanaugh, M.D., the specialist who

                                      -9-
        Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 10 of 18




treated plaintiff for his left thigh injury. Id. at 87. The ALJ also assigned

only “limited weight” to opinions from a nurse practitioner and from John

Whalen, M.D., an orthopedic surgeon who operated on plaintiff’s lumbar

spine. Id. at 88.

   Broadly speaking, the Regulations divide evidence from a claimant’s

medical sources into three categories: (1) treating; (2) acceptable; and

(3) other. 5 The most important of these is the treating source category, which

includes a claimant’s “own physician, psychologist, or other acceptable

medical source” who has provided “medical treatment or evaluation and who

has, or has had an ongoing treatment relationship” with the

claimant. Tammy Lynn B., 382 F. Supp. 3d at 193 (citation omitted).

   The opinion of a treating source regarding the nature and severity of a

claimant’s impairments is entitled to controlling weight when it is

“well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in

[the] record.” Tammy Lynn B., 382 F. Supp. 3d at 193 (citation omitted).

   However, “[a] treating physician’s statement that the claimant is disabled

cannot itself be determinative.” Tammy Lynn B., 382 F. Supp. 3d at 193



   5 On January 18, 2017, the SSA revised the rules regarding the evaluation of medical
evidence. Because plaintiff’s claim was filed before March 27, 2017, the prior Regulations still
govern this appeal. See, e.g., Cheri Lee H. v. Comm’r of Soc. Sec., 2020 WL 109007, at *6 n.7
(N.D.N.Y. Jan. 9, 2020).

                                                 - 10 -
      Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 11 of 18




(citation omitted). And when a treating source’s opinion contradicts other

substantial evidence in the record, such as the opinions of other medical

experts, an ALJ may afford it less than controlling weight. Id.

   A treating physician’s opinion may also be properly discounted, or even

entirely rejected, when: (1) it is internally inconsistent; (2) the source lacks

underlying expertise; (3) the opinion is brief, conclusory, or unsupported by

clinical findings; or even where (4) it “appears overly sympathetic such that

objective impartiality is doubtful and goal-oriented advocacy reasonably is

suspected.” Tammy Lynn B., 382 F. Supp. 3d at 193 (citation omitted).

   Where an ALJ decides to afford a treating source’s opinion less than

controlling weight, he must still consider various factors in determining how

much weight, if any, to give the opinion, including: (1) the length of the

treatment relationship and the frequency of examination; (2) the nature and

extent of the treatment relationship; (3) what evidence supports the treating

physician’s report; (4) how consistent the treating physician’s opinion is with

the record as a whole; (5) the area of specialization of the physician in

contrast to the condition being treated; and (6) any other factors which may

be significant in claimant’s particular case. Tammy Lynn B., 382 F. Supp. 3d

at 193–94 (citation omitted).

   As an initial matter, the Court recognizes that the ultimate question of

whether (and when) a claimant is disabled under the Act is an administrative

                                       - 11 -
      Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 12 of 18




determination reserved to the Commissioner. Snell v. Apfel, 177 F.3d 128,

133 (2d Cir. 1999). Thus, opinions from a claimant’s treating sources that

assign a specific percentage of disability or that state a claimant must be “off

work” for a period of time cannot control the outcome of a benefits claim.

   This is true of the various worker’s compensation forms filled out by Dr.

Kavanaugh in 2016, the surgeon who treated plaintiff’s thigh injury. See,

e.g., Lopez v. Berryhill, 448 F. Supp. 3d 328, 345 (S.D.N.Y. 2020) (explaining

that the standard for disability under the Act differs in substantial ways from

the standards under worker’s compensation laws).

   This is also true of Dr. Whalen’s post-surgical assessment from 2018,

which opined that plaintiff is “100% disabled” and “out of work

completely.” See, e.g., Barringer v. Comm’r of Soc. Sec., 358 F. Supp. 2d 67,

80 (N.D.N.Y. 2005) (Sharpe, J.) (“[A] treating physician’s disability

assessment is not determinative.”).

   Likewise, “[i]t is well settled that an ALJ is entitled to rely upon the

opinions of both examining and non-examining State agency medical

consultants, since such consultants are deemed to be qualified experts in the

field of social security disability.” Schlichting v. Astrue, 11 F. Supp. 3d 190,

204 (N.D.N.Y. 2012) (Suddaby, J., adopting Report & Recommendation of

Bianchini, M.J.); see also Colbert v. Comm’r of Soc. Sec., 313 F. Supp. 3d 562,

577 (S.D.N.Y. 2018) (collecting cases). Thus, it is often perfectly acceptable

                                       - 12 -
       Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 13 of 18




for an ALJ to support his RFC finding with evidence from consultants like

Drs. Puri and Padmaraju.

   Even so, this matter must be remanded to the Commissioner for further

administrative proceedings because the ALJ’s RFC finding is not based on

substantial evidence. The consulting opinions in this case were both

rendered in January of 2017, shortly after plaintiff underwent a laminectomy

and discectomy of his lumbar spine in December of 2016. R. at 445–47.

   But this December 2016 spine surgery is only the first of three different

spine surgeries reflected in the medical record. In addition to this December

2016 surgery, plaintiff also underwent a “revision laminectomy” and a

“decompressive laminectomy” with fusion. R. at 570–71, 712–15. Dr. Whalen

performed these latter two operations in March and August of 2018.

   As a result, the two January 2017 consultative opinions on which the ALJ

relied totally fail to account for any change in plaintiff’s condition (for better

or worse) after these two additional surgeries in 2018. And because the

consulting opinions were rendered just shortly after plaintiff’s first surgery,

these opinions also fail to account for any longer-term developments in

plaintiff’s course of post-operative recovery that might have led him

(reasonably or unreasonably) to seek out the two additional surgical

interventions in 2018.



                                       - 13 -
       Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 14 of 18




   The ALJ appeared to recognize this shortcoming in his RFC finding (which

covers the entire period in issue) and attempted to fill in the gap between the

“fully disabled” opinion offered by Dr. Whalen in his September 2018

assessment (following the most recent spine surgery) and the earlier findings

offered by Drs. Puri and Padamaraju in their January 2017 assessments

(following the first surgery). R. at 86–87.

   First, the ALJ recounted evidence showing that plaintiff consistently

recovered pretty well from his prior leg and back surgeries. The ALJ relied

on this observation to opine that plaintiff would probably recover fairly well

from spine surgery this time around, too. R. at 86 (“The claimant did

experience improvement with surgeries in the past for extended periods

before re-injury.”).

   Second and relatedly, the ALJ noted that plaintiff’s September hearing

testimony occurred shortly after his most recent spine surgery in

August. The ALJ relied on this fact to opine that the “very serious

symptoms” reported by plaintiff in his testimony at that time were unlikely to

persist for a full twelve months as required by the Act. Id.

   Both of these conclusions might wind up being accurate. But neither of

them are supported by substantial evidence in the current administrative

record. Instead, they are based on the speculative inference that plaintiff is



                                      - 14 -
      Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 15 of 18




likely to recover from his latest surgeries to a sufficient degree that he will

again be able to perform a limited range of sedentary work.

   To be sure, a limited range of sedentary work demands far fewer residual

exertional abilities than the “heavy” and “very heavy” jobs that plaintiff

worked before his first surgery. See R. at 155, 605. But the ALJ has not

pointed to evidence in the record from which to fairly conclude that plaintiff

will once again recover to the baseline state of physical functioning that Drs.

Puri and Padamaraju assessed back in January of 2017.

   After all, every surgical intervention brings its own unique challenges.

Patients are not guaranteed an uncomplicated course of recovery; sometimes

surgery even makes things worse. Indeed, Dr. Whalen’s treatment notes

reflect a healthy skepticism about whether further spine surgeries would

benefit plaintiff in a meaningful way. R. at 568 (“While I believe surgery

would have a reasonable change of helping with the leg symptoms, there are

no guarantees and a chance you could go through it all and be the same or

worse following surgery.”), 710 (quoting same warning by Dr. Whalen), 702

(opinion from consulting neurosurgeon stating that he was “not convinced” a

third surgery would improve symptoms).

   This makes the ALJ’s decision to basically discount plaintiff’s post-surgical

hearing testimony all the more troubling. “An ALJ may properly reject

subjective complaints after weighing the objective medical evidence in the

                                       - 15 -
      Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 16 of 18




record, the claimant’s demeanor, and other indicia of credibility, but must set

forth his or her reasons with sufficient specificity to enable us to decide

whether the determination is supported by substantial evidence.” Samantha

S., 385 F. Supp. 3d at 188 (cleaned up). To discharge that responsibility, the

ALJ must discuss the relationship between the plaintiff’s impairments and

his reported symptoms, explain his conclusions about the plaintiff’s

functional abilities, and express his reasoning about why the plaintiff’s

reported symptoms are not consistent with the evidence in the record. See id.

   It helps to keep in mind that the benefits hearing in this case occurred in

September of 2018, shortly after plaintiff’s third spine surgery in August. R.

at 104. At that time, plaintiff testified to being seriously limited in his ability

to handle any sustained physical exertion. This included even simple things

like being able to tolerate staying seated as a passenger in a car for a short

period of time. See id. at 113–14, 144–45.

   As relevant here, plaintiff also testified about various limitations that

would seem to preclude him from performing even the limited range of

sedentary work assessed by the ALJ. R. at 132. For instance, plaintiff

testified that he can no longer concentrate on tasks, has continued trouble

with his “bowels,” and that he sometimes goes in his pants. R. at 132.

Plaintiff also testified that he would need to lie down periodically throughout

the day or sometimes need to elevate his legs while sitting. Id. at 132, 158.

                                       - 16 -
      Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 17 of 18




   The ALJ discounted this recent testimony about severe symptomatology

using essentially the same logic he employed to discount the more recent

medical evidence; i.e., he believed that once plaintiff fully recovered from his

most recent surgery his physical functioning will at a minimum return to the

baseline assessed by Drs. Puri and Padamaraju in January of 2017.

   Again, though, it is hard to call that conclusion anything more than an

informed guess at this point. That is especially so where, as here, the ALJ

failed to point to any contemporaneous evidence that actually undermines

plaintiff’s testimonial assertions about his then-current (in)ability to function

in the wake of his most recent surgery. Cf. Samantha S., 385 F. Supp. 3d at

188 (rejecting credibility challenge where “ALJ accurately summarized

plaintiff’s testimony, juxtaposing her claims of severe, disabling limitations

with other findings by the various medical providers in the record”).

   In sum, the ALJ’s RFC finding is not supported by substantial

evidence. On remand, the claimant might consider offering up more detailed

assessment(s) of his current physical functioning from one or more of his

current treating sources, such as Dr. Whelan. See, e.g., Jennifer Rose D. v.

Comm’r of Soc. Sec., 2020 WL 68615, at *4 (N.D.N.Y. Jan. 7, 2020)

(explaining that the primary responsibility for developing the record belongs

to the claimant). Likewise, the ALJ might consider it beneficial to send

plaintiff to another consultative examiner who can express a fresh opinion

                                      - 17 -
      Case 1:20-cv-00457-DNH Document 19 Filed 07/26/21 Page 18 of 18




that takes into account any changes (for better or worse) that have resulted

from the additional surgeries. See, e.g., Fambo v. Comm’r of Soc. Sec., 474 F.

Supp. 3d 603, 608 (vacating ALJ’s RFC finding because it was based on a

“stale” consultative examination that failed to account for the claimant’s

deteriorating condition).

IV. CONCLUSION

   Because a remand is warranted, it is unnecessary to reach the remaining

arguments. This case will be remanded to the Commissioner pursuant to 42

U.S.C. § 405(g), sentence four, for further administrative proceedings.

   Therefore, it is

   ORDERED that

   1. Plaintiff’s motion for judgment on the pleading is GRANTED in part

and DENIED in part;

   2. The Commissioner’s motion for judgment on the pleadings is DENIED;

   3. The Commissioner’s final decision is VACATED; and

   4. This matter is REMANDED for further administrative proceedings.

   IT IS SO ORDERED.



Dated: July 26, 2021
       Utica, New York.




                                     - 18 -
